Exhibit 10.3

 

Execution Version

 

RIGHT OF FIRST OFFER AGREEMENT

 

THIS  RIGHT OF FIRST OFFER AGREEMENT (this “Agreement”) is made and entered into
as of the 22nd day of July 2013, by and between NRG ENERGY, INC., a Delaware
corporation (“NRG”), and NRG YIELD, INC., a Delaware corporation  (the
“Yield”).  NRG and Yield are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, NRG is the nation’s largest competitive power generator and has the
intention for Yield to serve as its primary vehicle for owning, operating  and
acquiring contracted renewable and conventional generation and thermal
infrastructure assets;

 

WHEREAS, Yield expects to increase its cash available for distribution and
dividend per share by acquiring additional assets, including assets acquired
from NRG; and

 

WHEREAS, NRG desires to grant to Yield an exclusive right of first offer to
acquire the NRG ROFO Assets (as defined in Section 2.1) owned by NRG and certain
of its Affiliates (as hereinafter defined) on the terms and conditions set forth
in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, NRG and Yield hereby agree as
follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1                                    Effective Time. This Agreement
shall become effective immediately prior to the consummation of the initial
public offering of Yield’s Class A Common Stock on the date first above written.

 

Section 1.2                                    Definitions.  In addition to the
terms defined above in the introduction and Recitals to this Agreement, the
following terms when used in this Agreement shall have the meanings set forth in
this Section 1.2.

 

“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with, such Person.  For the purposes of this definition, the term
“control” and its derivations means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of the
Person in question, whether by the ownership of voting securities, contract or
otherwise.

 

“Agua Caliente” consists of (i) 51% of the membership interests in Solar
Holdings and (ii) 100% of Solar Holdings’ interests in  each of the following
entities (as exists as of the date hereof): (A) Agua Caliente Solar Holdings
LLC; and (B) Agua Caliente Solar LLC.

 

--------------------------------------------------------------------------------


 

“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority and
quasi-governmental agencies or entities, and any judgment, injunction, order,
directive, decree or other judicial or regulatory requirement of any court or
Governmental Authority of competent jurisdiction affecting or relating to the
Person or property in question.

 

“Business Day” means any day other than Saturday, Sunday or any federal legal
holiday.

 

“Credit Agreement” means that certain Credit Agreement entered into on or about
July             , 2013 by and among NRG Yield Operating LLC, as Borrower, NRG
Yield LLC, as Holdings, Bank of America, N.A., as administrative agent and each
of the lenders and other parties thereto from time to time (as amended, amended
and restated or otherwise modified from time to time).

 

“CVSR” consists of (i) 100% of the remaining 51.05% membership interests of NRG
Solar CVSR Holdings LLC and (ii) 100% of NRG Solar CVSR Holdings LLC’s interest
in High Plains Ranch II, LLC.

 

“Effective Date” means the closing date of Yield’s initial public offering.

 

“El Segundo” consists of 100% of the membership interests in Natural Gas
Repowering LLC. Natural Gas Repowering owns 100% of NRG West Holdings LLC’s
membership interests, which is the direct parent of El Segundo Energy Center LLC
and NRG West Procurement Company LLC.

 

“Governmental Authority” means any federal, state or local government or
political subdivision thereof, including, without limitation, any agency or
entity exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

 

“High Desert” consists of 100% of the membership interests of TA-High Desert,
LLC.

 

“Ivanpah” consists of a 99.61% interest in Solar Ivanpah which in turn holds a
50.1446% ownership interest in Ivanpah Master Holdings, LLC. Ivanpah Master
Holdings, LLC  holds 100% of the membership interests of: (i) Ivanpah Project I
Holdings, LLC; (ii) Ivanpah Project II Holdings, LLC; (iii) Ivanpah Project III
Holdings, LLC; (iv) Solar Partners I, LLC; (v) Solar Partners II, LLC; and
(vi) Solar Partners VIII, LLC.

 

“Losses” means, with respect to the Person in question, any actual liability,
damage (but expressly excluding any consequential and punitive damages), loss,
cost or expense, including, without limitation, reasonable attorneys fees and
expenses and court costs, incurred by such Person, as a result of the act,
omission or occurrence in question.

 

“Negotiation Period” has the meaning set forth in Section 2.2.

 

“Notice” has the meaning set forth in Section 5.1.

 

“NRG Confidential Information” has the meaning set forth in Section 4.1.

 

2

--------------------------------------------------------------------------------


 

“NRG Indemnitees” means NRG and its Affiliates (other than Yield and its direct
or indirect subsidiaries, excluding any NRG ROFO Asset prior to the acquisition
thereof by Yield or any of its Affiliates in accordance with the terms and
conditions of this Agreement), and each of their respective shareholders,
members, partners, trustees, beneficiaries, directors, officers, employees,
attorneys, accountants, consultants and agents, and the successors, assigns,
legal representatives, heirs, devisees and donees of each of the foregoing.

 

“NRG ROFO Assets” has the meaning set forth in Section 2.1.

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.

 

“Project Level Indebtedness” has the meaning specified in the Credit Agreement.

 

“NRG Kansas South” consists of 100% of the membership interests of NRG Solar
Kansas South Holdings LLC which in turn holds 100% of the membership interests
of NRG Solar Kansas South LLC.

 

“Required Securities Disclosure” has the meaning set forth in Section 4.1.

 

“ROFO Termination Date” has the meaning set forth in Section 2.3.

 

“Solar Holdings” means AC Solar Holdings LLC, a Delaware limited liability
company.

 

“Solar Ivanpah” means NRG Solar Ivanpah LLC, a Delaware limited liability
company.

 

“Term” has the meaning set forth in Section 3.1.

 

“Third Party” means any Person other than a Party or an Affiliate of a Party.

 

“Transaction Notice” has the meaning set forth in Section 2.2.

 

“Transfer” means, other than in connection with any disposition of assets or
granting of liens permitted under any Project Level Indebtedness of any NRG ROFO
Asset, any assignment, sale, offer to sell, pledge, mortgage, hypothecation,
encumbrance, disposition of or any other like transfer or encumbering (whether
with or without consideration and whether voluntarily or involuntarily or by
operation of law or otherwise); provided, that this definition shall not include
any (i) merger with or into, or sale of substantially all of NRG’s assets to, an
unaffiliated third-party or (ii) internal restructuring involving any NRG ROFO
Asset; provided, the terms of any such restructuring will not limit, delay or
hinder the ability of Yield or any of its Affiliates to acquire such NRG ROFO
Asset from NRG in accordance with the terms of this Agreement if and when NRG
elects to sell, transfer or otherwise dispose of such NRG ROFO Asset to a third
party.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II.

 

RIGHT OF FIRST OFFER ON NRG ROFO ASSETS

 

Section 2.1                                    NRG ROFO Assets

 

During the Term, NRG hereby grants to Yield and its Affiliates a right of first
offer on any proposed Transfer of each of Agua Caliente, CVSR, El Segundo, High
Desert, Ivanpah and NRG South Kansas (each  individually an “NRG ROFO Asset,”
and collectively, the “NRG ROFO Assets”).

 

Section 2.2                                    Notice of Transaction Related to
NRG ROFO Assets and Negotiation of Definitive Terms for Transaction NRG must
deliver a written notice to Yield no later than forty-five (45) days prior to
engaging in any negotiation regarding any proposed Transfer of any NRG ROFO
Asset (or any portion thereof), setting forth in reasonable detail the material
terms and conditions of the proposed transaction (such notice, a “Transaction
Notice”). If NRG delivers any Transaction Notice to Yield, then NRG and Yield
shall enter non-binding discussions and negotiate in good faith to attempt to
agree on definitive terms acceptable to both Parties, in their sole and absolute
discretion, for the Transfer of the applicable NRG ROFO Asset to Yield or any of
its Affiliates.  If, within thirty (30) calendar days after the delivery of such
Transaction Notice (the “Negotiation Period”), the Parties have not agreed to
definitive terms for the Transfer of such NRG ROFO Asset to Yield, NRG will be
able, within the next 180 calendar days, to Transfer such NRG ROFO Asset to a
Third Party (or agree in writing to undertake such transaction with a third
party) in accordance with the terms of Section 2.3.

 

Section 2.3                                    Negotiations with Third Parties. 
Neither NRG nor any of its representatives, agents or Affiliates (excluding
Yield and its direct or indirect subsidiaries, which subsidiaries shall not
include any NRG ROFO Asset prior to the acquisition thereof by Yield or any of
its Affiliates in accordance with the terms and conditions of this Agreement)
shall solicit offers from, or negotiate or enter into any agreement with, any
Third Party for the Transfer of any NRG ROFO Asset (or any portion thereof)
until the expiration of the Negotiation Period related to such NRG ROFO Asset
and the proposed Transfer (the “ROFO Termination Date”).  Yield agrees and
acknowledges that from and after the ROFO Termination Date for any NRG ROFO
Asset and the applicable proposed Transfer: (a) NRG shall have the absolute
right to solicit offers from, negotiate with, and enter into agreements with,
any Third Party to Transfer such NRG ROFO Asset, on terms generally no less
favorable to NRG than those offered to Yield pursuant to the Transaction Notice,
and (b) NRG shall have no further obligation to negotiate with Yield regarding,
or offer Yield the opportunity to acquire any interest in, such NRG ROFO Asset;
provided, that the final terms of the Transfer of any NRG ROFO Asset to any
Third Party be on terms generally no less favorable to NRG than those offered to
Yield pursuant to the Transaction Notice.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III.

 

TERM; TERMINATION RIGHTS

 

Section 3.1                                    Term.  Unless earlier terminated
in accordance with this ARTICLE III, the term of this Agreement (the “Term”)
shall commence ath the Effective Time and shall continue in effect until
5:00 p.m. New York City time on the fifth (5th) anniversary of the date on which
the Effective Time occurs, at which time this Agreement shall terminate and the
Parties shall have no further rights or obligations under this Agreement, except
those that expressly survive the termination of this Agreement.

 

Section 3.2                                    Termination Rights.  NRG or
Yield, as the case may be, shall have the right to terminate this Agreement,
with written notice to the other Party, if the other Party materially breaches
or defaults in the performance of its obligations under this Agreement or under
any transaction agreement entered into by the Parties in connection with an NRG
ROFO Assets, and such breach or default is continuing for 30 days after such
breaching Party has been given a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder. Upon any such termination the Parties shall have no
further rights or obligations under this Agreement, except those that expressly
survive the termination of this Agreement.

 

Section 3.3                                    Exclusive Remedy.  Other than
with respect to a breach or default in the performance of a Party’s
indemnification obligations under ARTICLE IV, each Party’s sole and exclusive
remedy for a breach or default by the other Party of its obligations under this
Agreement shall be to terminate this Agreement in accordance with Section 3.2.

 

ARTICLE IV.

 

CONFIDENTIALITY

 

Section 4.1                                    NRG Confidential Information. 
Yield shall keep confidential and not make any public announcement or disclose
to any Person any terms of any other documents, materials, data or other
information with respect to any NRG ROFO Asset which is not generally known to
the public (the “NRG Confidential Information”); provided, however, that NRG
Confidential Information shall not include (a) the terms and conditions of this
Agreement or (b) information that becomes available to Yield on a
non-confidential basis from a source other than the NRG, its Affiliates or their
directors, officers or employees, provided, that, to Yield’s knowledge, such
source was not prohibited from disclosing such information to Yield by any
legal, contractual or fiduciary duty.  Notwithstanding the foregoing, Yield
shall be permitted to (A) disclose any NRG Confidential Information to the
extent required by court order or under Applicable Law, (B) make a public
announcement regarding such matters (1) as agreed to in writing by NRG or (2) as
required by the provisions of any securities laws or the requirements of any
exchange on which Yield securities may be listed (a “Required Securities
Disclosure”), or (C) disclose any NRG Confidential Information to any Person on
a “need-to-know” basis, such as its shareholders, partners, members, trustees,
beneficiaries, directors, officers, employees, attorneys, consultants or
lenders; provided, however, that, other than in connection with a Required
Securities Disclosure, Yield shall (y) advise such

 

5

--------------------------------------------------------------------------------


 

Person of the confidential nature of such NRG Confidential Information, and
(z) cause such Person to be bound by obligations of confidentiality that are no
less stringent than the obligations set forth herein.  Yield shall indemnify and
hold harmless the NRG Indemnitees for any Losses incurred by any of the NRG
Indemnitees for a breach or default of Yield’s obligations under this
Section 4.1.  This Section 4.1 shall survive the termination of this Agreement.

 

ARTICLE V.

 

MISCELLANEOUS PROVISIONS

 

Section 5.1                                    Notices

 

(a)                                 Method of Delivery.  All notices, requests,
demands and other communications (each, a “Notice”) required to be provided to
the other Party pursuant to this Agreement shall be in writing and shall be
delivered (i) in person, (ii) by certified U.S. mail, with postage prepaid and
return receipt requested, (iii) by overnight courier service, or (iv) by
facsimile transmittal, with a verification copy sent on the same day by any of
the methods set forth in clauses (i), (ii) and (iii), to the other Party to this
Agreement at the following address or facsimile number (or to such other address
or facsimile number as NRG or Yield may designate from time to time pursuant to
this Section 5.1):

 

If to NRG:

 

NRG Energy, Inc.
211 Carnegie Center 
Princeton, New Jersey 08540
Attention: General Counsel
Facsimile No.: (609) 524-4501

 

With a copy to:

 

Kirkland & Ellis
300 N. LaSalle Street
Chicago, Illinois  60654
Attention: Gerald T. Nowak, P.C.
Facsimile No.: (312) 862-2000

 

If to Yield:

 

NRG Yield, Inc.

c/o NRG Energy, Inc.
211 Carnegie Center 
Princeton, New Jersey 08540
Attention: General Counsel
Facsimile No.: (609) 524-4501

 

With a copy to:

 

6

--------------------------------------------------------------------------------


 

Kirkland & Ellis
300 N. LaSalle Street
Chicago, Illinois  60654
Attention: Gerald T. Nowak, P.C.
Facsimile No.: (312) 862-2000

 

(b)                                 Receipt of Notices.  All Notices sent by NRG
or Yield under this Agreement shall be deemed to have been received by the Party
to whom such Notice is sent upon (i) delivery to the address or facsimile number
of the recipient Party, provided that such delivery is made prior to 5:00 p.m.
(local time for the recipient Party) on a Business Day, otherwise the following
Business Day, or (ii) the attempted delivery of such Notice if (A) such
recipient Party refuses delivery of such Notice, or (B) such recipient Party is
no longer at such address or facsimile number, and such recipient Party failed
to provide the sending Party with its current address or facsimile number
pursuant to this Section 5.1).

 

(c)                                  Change of Address.  NRG and Yield and their
respective counsel shall have the right to change their respective address
and/or facsimile number for the purposes of this Section 5.1 by providing a
Notice of such change in address and/or facsimile as required under this
Section 5.1.

 

Section 5.2                                    Time is of the Essence.  Time is
of the essence of this Agreement; provided, however, that notwithstanding
anything to the contrary in this Agreement, if the time period for the
performance of any covenant or obligation, satisfaction of any condition or
delivery of any notice or item required under this Agreement shall expire on a
day other than a Business Day, such time period shall be extended automatically
to the next Business Day.

 

Section 5.3                                    Assignment.  Neither Party shall
assign this Agreement or any interest therein to any Person, without the prior
written consent of the other Party, which consent may be withheld in such
Party’s sole discretion.

 

Section 5.4                                    Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of NRG and Yield and
their respective successors and permitted assigns (which include Yield’s
Affiliates).

 

Section 5.5                                    Third Party Beneficiaries.  This
Agreement shall not confer any rights or remedies on any Person other than
(i) the Parties and their respective successors and permitted assigns (including
Yield’s Affiliates), and (ii) the NRG Indemnitees to the extent such NRG
Indemnitees are expressly granted certain rights of indemnification in this
Agreement.

 

Section 5.6                                    Other Activities.  No Party
hereto shall be prohibited from engaging in or holding an interest in any other
business ventures of any kind or description, or any responsibility to account
to the other for the income or profits of any such enterprises or have this
Agreement be deemed to constitute any agreement not to compete. This Agreement
shall not be deemed to create a partnership, joint venture, association or any
other similar relationship between the Parties.

 

7

--------------------------------------------------------------------------------


 

Section 5.7                                    GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
ANY PRINCIPLES REGARDING CONFLICT OF LAWS.

 

Section 5.8                                    Rules of Construction.  The
following rules shall apply to the construction and interpretation of this
Agreement:

 

(a)                                 Singular words shall connote the plural as
well as the singular, and plural words shall connote the singular as well as the
plural, and the masculine shall include the feminine and the neuter.

 

(b)                                 All references in this Agreement to
particular articles, sections, subsections or clauses (whether in upper or lower
case) are references to articles, sections, subsections or clauses of this
Agreement.  All references in this Agreement to particular exhibits or schedules
(whether in upper or lower case) are references to the exhibits and schedules
attached to this Agreement, unless otherwise expressly stated or clearly
apparent from the context of such reference

 

(c)                                  The headings contained herein are solely
for convenience of reference and shall not constitute a part of this Agreement
nor shall they affect its meaning, construction or effect.

 

(d)                                 Each Party and its counsel have reviewed and
revised (or requested revisions of) this Agreement and have participated in the
preparation of this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against any Party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.

 

(e)                                  The terms “hereby,” “hereof,” “hereto,”
“herein,” “hereunder” and any similar terms shall refer to this Agreement, and
not solely to the provision in which such term is used.

 

(f)                                   The terms “include,” “including” and
similar terms shall be construed as if followed by the phrase “without
limitation.”

 

(g)                                  The term “sole discretion” with respect to
any determination to be made by a Party under this Agreement shall mean the sole
and absolute discretion of such Party, without regard to any standard of
reasonableness or other standard by which the determination of such Party might
be challenged.

 

Section 5.9                                    Severability.  If any term or
provision of this Agreement is held to be or rendered invalid or unenforceable
at any time in any jurisdiction, such term or provision shall not affect the
validity or enforceability of any other terms or provisions of this Agreement,
or the validity or enforceability of such affected terms or provisions at any
other time or in any other jurisdiction.

 

Section 5.10                             JURISDICTION; VENUE.  ANY LITIGATION OR
OTHER COURT PROCEEDING WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION
WITH THIS AGREEMENT SHALL BE CONDUCTED IN THE COURTS OF RECORD IN THE STATE OF
DELAWARE OR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
NRG AND YIELD HEREBY SUBMIT TO JURISDICTION AND CONSENT TO VENUE IN SUCH COURTS.

 

8

--------------------------------------------------------------------------------


 

Section 5.11                             WAIVER OF TRIAL BY JURY.  NRG AND YIELD
HEREBY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT
PROCEEDING BY EITHER PARTY AGAINST THE OTHER PARTY WITH RESPECT TO ANY MATTER
ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT.

 

Section 5.12                             Prevailing Party.  If any litigation or
other court action, arbitration or similar adjudicatory proceeding is sought,
taken, instituted or brought by NRG or Yield to enforce its rights under this
Agreement, all fees, costs and expenses, including, without limitation,
reasonable attorneys fees and court costs, of the prevailing Party in such
action, suit or proceeding shall be borne by the Party against whose interest
the judgment or decision is rendered.

 

Section 5.13                             Recitals, Exhibits and Schedules.  The
recitals to this Agreement, and all exhibits and schedules referred to in this
Agreement are incorporated herein by such reference and made a part of this
Agreement.  Any matter disclosed in any schedule to this Agreement shall be
deemed to be incorporated in all other schedules to this Agreement.

 

Section 5.14                             Entire Agreement.  This Agreement sets
forth the entire understanding and agreement of the Parties hereto, and shall
supersede any other agreements and understandings (written or oral) between NRG
and Yield on or prior to the date of this Agreement with respect to the matters
contemplated in this Agreement.

 

Section 5.15                             Amendments to Agreement.  No amendment,
supplement or other modification to any terms of this Agreement shall be valid
unless in writing and executed and delivered by NRG and Yield.

 

Section 5.16                             Facsimile; Counterparts.  NRG and Yield
may deliver executed signature pages to this Agreement by facsimile transmission
to the other Party, which facsimile copy shall be deemed to be an original
executed signature page; provided, however, that such Party shall deliver an
original signature page to the other Party promptly thereafter.  This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original and all of which counterparts together shall constitute one agreement
with the same effect as if the Parties had signed the same signature page.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, NRG and Yield each have caused this Agreement to be executed
and delivered in their names by their respective duly authorized officers or
representatives.

 

 

 

NRG:

 

 

 

NRG ENERGY, INC.,

 

a Delaware Corporation

 

 

 

By:

/s/ Brian E. Curci

 

 

Name: Brian E. Curci

 

 

Title: Corporate Secretary

 

 

 

 

 

YIELD:

 

 

 

NRG YIELD, INC.

 

a Delaware Corporation

 

 

 

By:

/s/ G. Gary Garcia

 

 

Name: G. Gary Garcia

 

 

Title: Vice President and Treasurer

 

[Signature Page to ROFO Agreement]

 

--------------------------------------------------------------------------------